Exhibit 10.13

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is hereby entered
into by Frank W. Lavelle (“LAVELLE”) and MedQuist Inc., together with its
parents, subsidiaries, divisions, affiliates, related companies, predecessors
and successors (“MEDQUIST”).


1.             DEPARTURE DATE.  LAVELLE’S EMPLOYMENT WITH MEDQUIST ENDED
EFFECTIVE MAY 14, 2007 (THE “DEPARTURE DATE”).  AS OF THE DEPARTURE DATE, ALL
TITLES, DUTIES, RESPONSIBILITIES AND AUTHORITY ASSIGNED TO LAVELLE AS AN OFFICER
OF MEDQUIST ENDED.


2.             TERMINATION OF EMPLOYMENT AGREEMENT/SURVIVAL OF CERTAIN
PROVISIONS.  AS OF THE DEPARTURE DATE, LAVELLE UNDERSTANDS AND AGREES THAT THE
FEBRUARY 24, 2005 EMPLOYMENT AGREEMENT BETWEEN LAVELLE AND MEDQUIST, AS AMENDED
FEBRUARY 12, 2007 (COLLECTIVELY, THE “EMPLOYMENT AGREEMENT”), WAS TERMINATED,
EXCEPT AS MAY OTHERWISE BE PROVIDED FOR IN THE EMPLOYMENT AGREEMENT OR AS MAY BE
REQUIRED BY OPERATION OF LAW.  WITHOUT LIMITING THE FOREGOING, LAVELLE
UNDERSTANDS AND AGREES THAT THE COVENANTS AND ENFORCEMENT PROVISIONS OF SECTION
4 OF THE EMPLOYMENT AGREEMENT SHALL REMAIN IN EFFECT IN ACCORDANCE WITH THEIR
TERMS.  AGAIN WITHOUT LIMITING THE FOREGOING, LAVELLE AND MEDQUIST ADDITIONALLY
AGREE THAT THE PROVISIONS OF SECTION 6(E) OF THE EMPLOYMENT AGREEMENT SHALL
REMAIN IN EFFECT IN ACCORDANCE WITH THEIR TERMS, AND THE TERMS OF ANY APPLICABLE
INSURANCE POLICY.  TRUE AND CORRECT COPIES OF THE EMPLOYMENT AGREEMENT DOCUMENTS
ARE ATTACHED HERETO AS EXHIBITS A AND B.


3.             NO FUTURE MEDQUIST EMPLOYMENT.  LAVELLE UNDERSTANDS AND AGREES
THAT: (A) HE HAS NO INTENTION OF APPLYING FOR AND WILL NOT APPLY FOR OR
OTHERWISE SEEK REEMPLOYMENT OR REINSTATEMENT WITH MEDQUIST; AND (B) MEDQUIST HAS
NO OBLIGATION TO REINSTATE, REHIRE, REEMPLOY OR HIRE LAVELLE AT ANY TIME IN THE
FUTURE.


4.             CONSIDERATION.  IN CONSIDERATION FOR LAVELLE ENTERING INTO THIS
AGREEMENT AND FULLY ABIDING BY ITS TERMS, AND ASSUMING LAVELLE HAS NOT REVOKED
THE AGREEMENT AS DESCRIBED IN PARAGRAPH 18 BELOW, MEDQUIST AGREES TO PROVIDE
LAVELLE WITH THE FOLLOWING CONSIDERATION:

(A)           SEPARATION BENEFIT.  THE SEPARATION BENEFITS SET FORTH IN SECTION
5(B) OF THE EMPLOYMENT AGREEMENT;

(I)            WITH RESPECT TO SUCH BENEFITS, THE PARTIES AGREE THAT FOR
PURPOSES OF SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), SEPARATION BENEFITS PAID PURSUANT TO PARAGRAPH 4(A) ABOVE, (X) TO THE
EXTENT OF PAYMENTS MADE FROM THE DATE OF SEPARATION OF LAVELLE’S EMPLOYMENT
THROUGH MARCH 14TH OF THE CALENDAR YEAR FOLLOWING SUCH SEPARATION, ARE INTENDED
TO CONSTITUTE SEPARATE PAYMENTS FOR PURPOSES OF SECTION L.409A-2(B)(2) OF THE
TREASURY REGULATIONS AND THUS PAYABLE PURSUANT TO THE “SHORT-TERM DEFERRAL” RULE
SET FORTH IN SECTION 1.409A-1(B)(4) OF THE TREASURY REGULATIONS; AND (Y) TO THE
EXTENT SUCH PAYMENTS ARE MADE FOLLOWING SAID MARCH 14TH, THEY ARE INTENDED TO
CONSTITUTE SEPARATE PAYMENTS FOR PURPOSES OF SECTION 1.409A-2(B)(2) OF THE
TREASURY REGULATIONS MADE UPON A SEPARATION FROM SERVICE AND PAYABLE PURSUANT TO
SECTION L.409A—1(B)(9)(III) OF THE TREASURY REGULATIONS, TO THE MAXIMUM EXTENT
PERMITTED BY SAID PROVISION. THE PARTIES AGREE THAT


--------------------------------------------------------------------------------


ALL AMOUNTS PAYABLE PURSUANT TO SECTION 5(B)(L) OF THE EMPLOYMENT AGREEMENT THAT
ARE TO BE PAID PRIOR TO THE DATE WHICH IS SIX MONTHS AFTER THE DATE OF
SEPARATION OF LAVELLE’S EMPLOYMENT ARE AMOUNTS THAT MEET THE REQUIREMENTS OF
CLAUSE (X) ABOVE.  IF THE PARTIES DETERMINE THAT PAYMENTS (OTHER THAN THOSE
DESCRIBED IN CLAUSE (X) AND (Y) OF THE INITIAL SENTENCE OF THIS PARAGRAPH
4(A)(I)) HEREUNDER FAIL TO SATISFY THE DISTRIBUTION REQUIREMENT OF SECTION
409A(A)(2)(A) OF THE CODE, THE PAYMENT OF SUCH BENEFIT SHALL BE DELAYED TO THE
MINIMUM EXTENT NECESSARY SO THAT SUCH PAYMENTS ARE NOT SUBJECT TO THE PROVISIONS
OF SECTION 409A(A)(L) OF THE CODE.

(II)           THE PARTIES ADDITIONALLY AGREE THAT THE REIMBURSEMENT FOR COSTS
INCURRED IN OBTAINING OUTPLACEMENT SERVICES PURSUANT TO SECTION 5(B)(2) OF THE
EMPLOYMENT AGREEMENT SHALL ONLY BE FOR COSTS INCURRED DURING THE LIMITED PERIOD
DESCRIBED IN SECTION 1.409A-1(B)(9)(V)(E) OF THE TREASURY REGULATIONS AND BE
PAID IN ACCORDANCE WITH SUCH REGULATION.

(B)           RESPONSE TO INQUIRIES.  MEDQUIST AGREES THAT, IN RESPONSE TO ANY
INQUIRIES REGARDING LAVELLE’S DEPARTURE, IT WILL ONLY PROVIDE THE INFORMATION
SET FORTH IN MEDQUIST’S MAY 14, 2007 PRESS RELEASE REGARDING LAVELLE’S DEPARTURE
FROM MEDQUIST, A TRUE AND CORRECT COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT
C.  LAVELLE SHALL DIRECT ANY INQUIRIES TO DONNA JACK AT (856) 206-4905 OR
DJACK@MEDQUIST.COM.


5.             NO OTHER COMPENSATION OR BENEFITS OWING.  LAVELLE UNDERSTANDS AND
AGREES THAT, EXCEPT AS OTHERWISE PROVIDED FOR IN THIS AGREEMENT AND AS MAY BE
REQUIRED BY THE EMPLOYMENT AGREEMENT, LAVELLE IS NOT AND WILL NOT BE DUE ANY
OTHER COMPENSATION OR BENEFITS FROM MEDQUIST.


6.             RELEASE BY LAVELLE.  IN CONSIDERATION OF THE COMPENSATION,
BENEFITS AND AGREEMENTS PROVIDED FOR PURSUANT TO THIS AGREEMENT AND THE
EMPLOYMENT AGREEMENT, THE SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, LAVELLE,
FOR HIMSELF AND FOR ANY PERSON WHO MAY CLAIM BY OR THROUGH HIM, RELEASES AND
FOREVER DISCHARGES MEDQUIST, AND ITS PAST, PRESENT AND FUTURE PARENTS,
SUBSIDIARIES, DIVISIONS, AFFILIATES, RELATED COMPANIES, PREDECESSORS,
SUCCESSORS, OFFICERS, DIRECTORS, ATTORNEYS, AGENTS, AND EMPLOYEES (THE
“RELEASEES”), FROM ANY AND ALL CLAIMS OR CAUSES OF ACTION THAT LAVELLE HAD, HAS
OR MAY HAVE, RELATING TO LAVELLE’S EMPLOYMENT WITH AND/OR SEPARATION FROM
MEDQUIST, UP UNTIL THE DATE OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO,
ANY CLAIMS ARISING UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
SECTION 1981 OF THE CIVIL RIGHTS ACT OF 1866, AS AMENDED, THE CIVIL RIGHTS ACT
OF 1991, AS AMENDED, THE FAMILY AND MEDICAL LEAVE ACT, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, AS AMENDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990
(“ADEA”), THE AMERICANS WITH DISABILITIES ACT, THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT (“ERISA); CLAIMS UNDER ANY OTHER FEDERAL, STATE OR LOCAL STATUTE,
REGULATION OR ORDINANCE; CLAIMS FOR DISCRIMINATION OR HARASSMENT OF ANY KIND,
BREACH OF CONTRACT OR PUBLIC POLICY, WRONGFUL OR RETALIATORY DISCHARGE,
DEFAMATION OR OTHER PERSONAL OR BUSINESS INJURY OF ANY KIND; CLAIMS FOR BREACH
OF ANY AGREEMENT BETWEEN LAVELLE AND MEDQUIST OR FOR ANY COMPENSATION OR
BENEFITS PROVIDED FOR PURSUANT TO ANY SUCH AGREEMENT; AND ANY AND ALL OTHER
CLAIMS TO ANY FORM OF LEGAL OR EQUITABLE RELIEF OR DAMAGES; ANY OTHER CLAIMS FOR
COMPENSATION OR BENEFITS; OR ANY CLAIMS FOR ATTORNEYS’ FEES OR COSTS.


--------------------------------------------------------------------------------


 


7.             EXCLUSION FOR CERTAIN CLAIMS.  LAVELLE AND MEDQUIST UNDERSTAND
AND AGREE THAT THE RELEASE IN PARAGRAPH 6 SHALL NOT APPLY TO ANY CLAIMS,
INCLUDING ANY CLAIMS UNDER ADEA, ARISING AFTER THE EFFECTIVE DATE OF THIS
AGREEMENT, NOR SHALL ANYTHING HEREIN PREVENT ANY PARTY FROM INSTITUTING ANY
ACTION TO ENFORCE THE TERMS OF THIS AGREEMENT.


8.             EXCLUSION OF FILING EEOC CHARGES/WAIVER OF INDIVIDUAL RECOVERY. 
LAVELLE AND MEDQUIST UNDERSTAND AND AGREE THAT NOTHING IN THIS AGREEMENT SHALL
PREVENT LAVELLE FROM FILING A CHARGE WITH THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION (“EEOC”), OR FROM PARTICIPATING IN ANY EEOC INVESTIGATION OR
PROCEEDING; PROVIDED, HOWEVER, THAT LAVELLE WAIVES ANY AND ALL RIGHTS TO RECOVER
ANY INDIVIDUAL DAMAGES OR RELIEF IN CONNECTION WITH ANY EEOC INVESTIGATION OR
PROCEEDING.


9.             DISCLOSURE OF ANY MATERIAL INFORMATION.  AS OF THE DATE LAVELLE
SIGNS THIS AGREEMENT, LAVELLE REPRESENTS AND WARRANTS THAT HE HAS DISCLOSED TO
MEDQUIST ANY INFORMATION IN HIS POSSESSION CONCERNING ANY CONDUCT INVOLVING
MEDQUIST THAT HE HAS ANY REASON TO BELIEVE MAY BE UNLAWFUL, VIOLATES ANY
MEDQUIST POLICY OR WOULD OTHERWISE REFLECT POORLY ON MEDQUIST IN ANY RESPECT.


10.           DUTY TO COOPERATE.  LAVELLE UNDERSTANDS AND AGREES THAT HE SHALL
COOPERATE FULLY WITH MEDQUIST REGARDING ANY MATTER, INCLUDING, BUT NOT LIMITED
TO, ANY LITIGATION, INVESTIGATION, GOVERNMENTAL PROCEEDING OR INTERNAL MEDQUIST
REVIEW, WHICH RELATES TO ANY MATTER IN WHICH LAVELLE WAS INVOLVED OR CONCERNING
WHICH MEDQUIST REASONABLY DETERMINES LAVELLE MAY HAVE RESPONSIVE OR RELEVANT
INFORMATION.  LAVELLE FURTHER UNDERSTANDS AND AGREES THAT SUCH COOPERATION
INCLUDES, BUT IS NOT LIMITED TO, FULL DISCLOSURE OF ALL RELEVANT INFORMATION;
TRUTHFULLY TESTIFYING AND/OR ANSWERING QUESTIONS; AND MAKING HIMSELF REASONABLY
AVAILABLE FOR INTERVIEWS, DEPOSITIONS OR COURT APPEARANCES IN CONNECTION WITH
ANY SUCH LITIGATION, INVESTIGATION, PROCEEDING OR INTERNAL MEDQUIST REVIEW. 
LAVELLE UNDERSTANDS AND AGREES THAT HE SHALL RENDER ANY SUCH COOPERATION IN A
TIMELY MANNER AND AT SUCH TIMES AND PLACES AS MAY BE MUTUALLY AGREEABLE TO
LAVELLE AND MEDQUIST.  UPON SUBMISSION OF APPROPRIATE DOCUMENTATION, MEDQUIST
SHALL REIMBURSE LAVELLE FOR REASONABLE TRAVEL, LODGING, MEALS, AND
TELECOMMUNICATIONS EXPENSES INCURRED BY LAVELLE IN CONNECTION WITH HIS
COMPLIANCE WITH THIS PARAGRAPH.  EXCEPT AS MAY BE PROHIBITED BY OPERATION OF
LAW, LAVELLE UNDERSTANDS AND AGREES THAT HE SHALL IMMEDIATELY NOTIFY MEDQUIST IF
HE IS CONTACTED FOR AN INTERVIEW OR RECEIVES A SUBPOENA OR REQUEST FOR
INFORMATION IN ANY MATTER RELATED TO OR CONCERNING HIS EMPLOYMENT WITH
MEDQUIST.  LAVELLE FURTHER UNDERSTANDS AND AGREES THAT HE WILL NOT INITIATE ANY
COMMUNICATION OR RESPOND TO ANY INQUIRY WITH A MEMBER OF THE PRESS REGARDING HIS
EMPLOYMENT WITH MEDQUIST, AND WILL REFER ANY SUCH INQUIRY TO MEDQUIST.


11.           RETURN OF PROPERTY.  LAVELLE REPRESENTS AND WARRANTS THAT AS OF
THE DATE HE SIGNS THIS AGREEMENT HE HAS RETURNED ALL PROPERTY OF MEDQUIST,
REGARDLESS OF THE TYPE OR MEDIUM (I.E., HARD OR FLASH DRIVE, COMPUTER DISK,
CD-ROM, DVD-ROM) UPON WHICH IT IS MAINTAINED, INCLUDING, BUT NOT LIMITED TO, ALL
CUSTOMER LISTS, VENDOR LISTS, BUSINESS PLANS AND STRATEGIES, FINANCIAL DATA OR
REPORTS, MEMORANDA, CORRESPONDENCE, SOFTWARE, CONTRACT TERMS, COMPENSATION AND
COMMISSION PLANS, AND ANY OTHER DOCUMENTS PERTAINING TO THE BUSINESS OF
MEDQUIST, OR ITS CUSTOMERS OR VENDORS, AS WELL AS ANY CREDIT CARDS, KEYS,
IDENTIFICATION CARDS, AND ANY OTHER DOCUMENTS, WRITINGS AND MATERIALS THAT
LAVELLE CAME TO POSSESS OR OTHERWISE ACQUIRED AS A RESULT OF AND/OR IN
CONNECTION WITH LAVELLE’S EMPLOYMENT WITH MEDQUIST.


--------------------------------------------------------------------------------



SHOULD LAVELLE LATER FIND ANY MEDQUIST PROPERTY IN LAVELLE’S POSSESSION, LAVELLE
AGREES TO IMMEDIATELY RETURN IT.  LAVELLE FURTHER AGREES NOT TO MAINTAIN ANY
COPIES OF SAID PROPERTY OR MAKE ANY COPIES OF SAID PROPERTY AVAILABLE TO ANY
THIRD PARTY.


12.           NON-DISPARAGEMENT.  THE PARTIES AGREE NOT TO ENGAGE IN ANY FORM OF
CONDUCT OR TO MAKE ANY STATEMENTS OR REPRESENTATIONS THAT DISPARAGE OR OTHERWISE
IMPAIR THE REPUTATION, GOODWILL OR COMMERCIAL INTERESTS OF LAVELLE OR MEDQUIST;
PROVIDED, HOWEVER, THAT NOTHING IN THIS PARAGRAPH SHALL PROHIBIT LAVELLE FROM
LAWFULLY RESPONDING TO ANY INQUIRY IN CONNECTION WITH A GOVERNMENT INVESTIGATION
OR PROCEEDING, OR IN RESPONSE TO A LAWFULLY-ISSUED SUBPOENA THAT IS SERVED UPON
LAVELLE, REQUIRING HIM TO GIVE TESTIMONY.


13.           REMEDIES FOR BREACH.  LAVELLE UNDERSTANDS AND AGREES THAT A BREACH
OF THIS AGREEMENT OR ANY PROVISION OF THE EMPLOYMENT AGREEMENT THAT SURVIVES ITS
EXPIRATION WILL RESULT IN IMMEDIATE AND IRREPARABLE INJURY TO MEDQUIST. 
LAVELLE, THEREFORE, AGREES THAT, IN ADDITION TO ANY REMEDY MEDQUIST MAY HAVE
UNDER THE AGREEMENT, THE EMPLOYMENT AGREEMENT, OR APPLICABLE LAW, MEDQUIST SHALL
BE ENTITLED TO A FORFEITURE OF ANY AMOUNTS STILL DUE AND OWING TO LAVELLE UNDER
THE TERMS OF THIS AGREEMENT OR THE EMPLOYMENT AGREEMENT.  NOTHING HEREIN SHALL
BE CONSTRUED AS PROHIBITING MEDQUIST FROM PURSUING ANY OTHER REMEDIES FOR ANY
BREACH.


14.           NON-ADMISSION BY MEDQUIST.  LAVELLE UNDERSTANDS AND AGREES THAT
THIS AGREEMENT SHALL NOT BE DEEMED OR CONSTRUED AS AN ADMISSION OF LIABILITY BY
MEDQUIST FOR ANY PURPOSE.  SPECIFICALLY, BUT WITHOUT LIMITING THE FOREGOING,
LAVELLE UNDERSTANDS AND AGREES THAT THIS AGREEMENT SHALL NOT CONSTITUTE AN
ADMISSION THAT ANY ACTION BY MEDQUIST RELATING TO LAVELLE WAS IN ANY WAY
WRONGFUL OR UNLAWFUL.  LAVELLE FURTHER AGREES THAT NOTHING CONTAINED IN THIS
AGREEMENT CAN BE USED BY LAVELLE, OR ANY OTHER INDIVIDUAL IN ANY WAY AS
PRECEDENT FOR FUTURE DEALINGS WITH MEDQUIST, OR ANY OF ITS OFFICERS, DIRECTORS,
ATTORNEYS, AGENTS OR EMPLOYEES.


15.           GENERAL.

(A)           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS FOUND BY A
COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE, IN WHOLE OR IN PART, THEN
THAT PROVISION WILL BE ELIMINATED, MODIFIED OR RESTRICTED IN WHATEVER MANNER IS
NECESSARY TO MAKE THE REMAINING PROVISIONS ENFORCEABLE TO THE MAXIMUM EXTENT
ALLOWABLE BY LAW.

(B)           SUCCESSORS.  THIS AGREEMENT SHALL BE BINDING UPON, ENFORCEABLE BY,
AND INURE TO THE BENEFIT OF LAVELLE, MEDQUIST AND EACH RELEASEE, AND LAVELLE’S
AND MEDQUIST’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES, AND TO ANY SUCCESSOR OR
ASSIGN OF EACH RELEASEE, BUT NEITHER THIS AGREEMENT, NOR ANY RIGHTS, PAYMENTS,
OR OBLIGATIONS ARISING HEREUNDER MAY BE ASSIGNED, PLEDGED, TRANSFERRED, OR
HYPOTHECATED BY LAVELLE OR MEDQUIST.

(C)           CONTROLLING LAW AND VENUE.  THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED UNDER THE LAWS OF AND BEFORE THE COURTS OF THE STATE OF NEW JERSEY. 
ANY ACTION RELATING TO THIS AGREEMENT OR THE EMPLOYMENT AGREEMENT SHALL BE
BROUGHT IN STATE COURT IN BURLINGTON COUNTY, NEW JERSEY, OR IN FEDERAL COURT FOR
THE DISTRICT OF NEW JERSEY.


--------------------------------------------------------------------------------


 

(D)           WAIVER.  NO CLAIM OR RIGHT ARISING OUT OF A BREACH OR DEFAULT
UNDER THIS AGREEMENT CAN BE DISCHARGED BY A WAIVER OF THAT CLAIM OR RIGHT UNLESS
THE WAIVER IS IN WRITING SIGNED BY THE PARTY HERETO TO BE BOUND BY SUCH WAIVER. 
A WAIVER BY ANY PARTY HERETO OF A BREACH OR DEFAULT BY ANOTHER PARTY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT BE DEEMED A WAIVER OF FUTURE COMPLIANCE
THEREWITH AND SUCH PROVISION SHALL REMAIN IN FULL FORCE AND EFFECT.

(E)           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
REGARDING THIS AGREEMENT SHALL BE IN WRITING AND DELIVERED IN PERSON OR SENT BY
REGISTERED OR CERTIFIED U.S.  MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
AND PROPERLY ADDRESSED AS FOLLOWS:

To MEDQUIST:

 

MedQuist Inc.

 

 

 

1000 Bishops Gate Boulevard

 

 

 

Suite 300

 

 

 

Mt. Laurel, NJ 08054-4632

 

 

 

Attention: General Counsel

 

 

 

 

 

To LAVELLE:

 

Frank W. Lavelle

 

 

 

4 Iddings Lane

 

 

 

Newtown Square, PA 19073

 

 

 

 


16.           ENTIRE AGREEMENT/AMENDMENT.  THE PARTIES HERETO AGREE THAT THIS
AGREEMENT AND THOSE PROVISIONS OF THE EMPLOYMENT AGREEMENT THAT SURVIVE ITS
EXPIRATION CONSTITUTES THE ENTIRE AGREEMENT BETWEEN LAVELLE AND MEDQUIST, AND
THAT NEITHER MAY BE MODIFIED EXCEPT BY WRITTEN DOCUMENT, SIGNED BY THE PARTIES
HERETO.


17.           KNOWING AND VOLUNTARY ACTION.  LAVELLE ACKNOWLEDGES THAT HE
RECEIVED THIS AGREEMENT ON MAY 14, 2007 AND HAS CONSULTED AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT.  LAVELLE FURTHER REPRESENTS AND WARRANTS THAT HE HAS
READ THIS AGREEMENT, HAS BEEN GIVEN A PERIOD OF AT LEAST TWENTY ONE (21) DAYS TO
CONSIDER THE AGREEMENT; UNDERSTANDS ITS MEANING AND APPLICATION; AND IS SIGNING
OF HIS OWN FREE WILL WITH THE INTENT OF BEING BOUND BY IT.  IF LAVELLE ELECTS TO
SIGN THIS AGREEMENT PRIOR TO THE EXPIRATION OF TWENTY ONE (21) DAYS, HE HAS DONE
SO VOLUNTARILY AND KNOWINGLY.


18.           REVOCATION OF AGREEMENT.  LAVELLE FURTHER ACKNOWLEDGES THAT HE MAY
REVOKE THIS AGREEMENT AT ANY TIME WITHIN A PERIOD OF SEVEN (7) DAYS FOLLOWING
THE DATE HE SIGNS THE AGREEMENT.  NOTICE OF REVOCATION SHALL BE MADE IN WRITING,
SENT VIA REGISTERED OR CERTIFIED U.S.  MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED AND PROPERLY ADDRESSED TO MEDQUIST IN ACCORDANCE WITH PARAGRAPH 15
ABOVE.  SUCH REVOCATION MUST BE RECEIVED BY MEDQUIST BY THE CLOSE OF BUSINESS OF
THE FIRST DAY FOLLOWING THE END OF THE SEVEN-DAY REVOCATION PERIOD.  THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE UNTIL AFTER THE TIME PERIOD FOR REVOCATION
HAS EXPIRED.

THIS SPACE LEFT INTENTIONALLY BLANK


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed and agreed to this Agreement
consisting of
six (6) pages.

 

FRANK W. LAVELLE

 

 

 

 

 

/s/ Frank W. Lavelle

 

 

 

Date: June 17, 2007

 

 

 

 

 

 

 

 

MEDQUIST INC.

 

 

 

By:

 

/s/ Howard Hoffmann

 

 

 

Title: CEO

 

 

Date: June 28, 2007

 


--------------------------------------------------------------------------------